UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

KIRK BELL CIWL ACTION
VERSUS
JAMES LEBLANC ET AL. NO.: 17-00671-BAJ-EWD

RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 34) under 28 U.S.C. § 636(b)(1). The United States
Magistrate Judge recommends that the Court deny, without prejudice, Secretary
James LeBlanc and Warden Darre] Vannoy’s Motion to Dismiss (Doc. 19) and

Sergeant Jerry Hancock’s Motion to Dismiss. (Doc. 27).

The Report and Recornmendation notified the parties that they had 14 days
from the date they received the Report and Recommendation to file written
objections (Doc. 34). No party objected. Having considered the Motions to Dismiss
(Docs. 19, 27), Plaintiffs Amended Complaint (Doc. 32), and the United States
Magistrate Judge’S Report and Recommendation (Doc. 34), the Court approves the
United States Magistrate Judge’s Report and Recommendation and adopts the

findings of fact, conclusions of Iaw, and recommendation

Accordingly,

IT IS ORDERED that the United States Magistrate Judge’s Report and

Recommendation (Doc. 34) is ADOPTED as the Court’s opinion.

IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 19) filed by

Secretary J ames LeBlanc and Warden Darrel Vannoy is DENIED without prejudice

IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 27) filed by

Sergeant Jerry Hancock is DEN]ED without prejudice

Baton Rouge, Louisiana, this lz$ay of February, 2019.

@;@$i~

JUDGE BRIAQ§LA/JACKSON
UNITEI) sTATEs DISTRICT coURT
M_IDDLE DISTRICT oF LoUISIANA

